Case 6:16-cr-00001-CCL Document 91 Filed 02/17/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

VS.

RICHARD CHARLES SAARI,

Defendant.

 

 

CR 16—01—H-CCL

ORDER

On September 9, 2020, the Court denied the government’s second motion

for restitution and ordered the United States to refile a properly supported motion

within fourteen days of entry of the order. (Doc. 90). The government having

failed to file a motion for restitution, the Court today enters an amended judgment

with no restitution award.

th

DATED this “day of February, 2021.

Lalot es

Cm cn Judge

Senior Uni
